Citation Nr: 0514449	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  04-04 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a compensable rating for left ear hearing 
loss, based on an initial determination.


ATTORNEY FOR THE BOARD

L.A. Rein, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1974 to June 
1978 with subsequent service in the Air National Guard until 
August 2002. 

This case comes to the Board of Veterans'Appeals (Board) on 
appeal from a July 2003 rating decision by the VA RO in 
Winston-Salem, North Carolina which, in pertinent part, 
granted service connection for asymmetric hearing loss of the 
left ear and assigned a 0 percent rating.  

The Board notes that in the veteran's notice of disagreement, 
he was only disagreeing with the non-compensable rating 
assigned to his service-connected asymmetric left ear hearing 
loss.  Accordingly, the issue on appeal is as stated on the 
title page of this decision.  

In February 2004, the veteran requested a hearing before the 
Board, but later withdrew his hearing request by a January 
2005 letter.


FINDINGS OF FACT

1.  Service connection has been granted for hearing loss of 
only the veteran's left ear.

2.  The veteran currently has Level I hearing loss in the 
left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for left ear hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 1160 (West 
2002); 38 C.F.R. § 4.85, Part 4, Diagnostic Code 6100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)). 

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the July 2003 rating decision noted above, a January 2004 
statement of the case and a February 2004 supplemental 
statement of the case.  He was furnished VCAA letters in 
April 2003.  The veteran has written in several statements 
during the course of the appeal and the Board finds that he 
was properly notified.  These documents, collectively, 
provide notice of the law and governing regulations, as well 
as the reasons for the determination made regarding his 
claim.  By way of these documents, the veteran was also 
specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
his behalf.  The April 2003 letter informed the veteran of 
what evidence VA would obtain.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Additionally, the veteran has 
undergone a VA examination.  All available records have been 
obtained and associated with the claims folder.

The Board notes that the veteran was not specifically 
informed to furnish copies of any evidence in his possession 
relative to his claims as required by 38 C.F.R. § 3.159 
(2004).  However, the Board finds that the appellant was 
provided notice of the division of responsibility in 
obtaining evidence pertinent to the case and ample 
opportunity to submit and/or identify such evidence.  
Therefore, under the circumstances, the Board finds that any 
error in the implementation of the VCAA is deemed to be 
harmless error.  VA has satisfied both its duty to notify and 
assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Factual Background

The veteran served on active duty in the Air Force from 
September 1974 to June 1978 and in the Air National Guard 
(ANG) from June 1978 to August 2002.   His DD-214 indicates 
that his primary military specialty was that of an 
administration specialist.  His service medical records show 
that on entrance medical examination in August 1974, the 
veteran's ears and eardrums were listed as clinically normal.  
At the time of his separation physical examination in October 
1978, audiometric testing was performed.  Pure tone decibel 
thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
25
10
15
10
50

A review of the service medical records for the veteran's ANG 
service continued to show an elevated threshold reading in 
the left ear.  

In an April 2001 letter, W.V., MD reported that the veteran 
stated he had never had any noise exposure, had not fired 
many guns and never worked around loud noise.  The audiogram 
showed a high frequency sensorineural hearing loss in both 
ears, slightly worse in the left than the right.  Speech 
discrimination was 100 percent.  The physician's impression 
was that sometime in the past the veteran had some noise 
damage to his ear.   

In January 2003, the veteran submitted his claim for service 
connection for  asymmetric hearing loss.  

A February 2003 private medical record from Greensboro Ear 
Nose and Throat Associates indicated that the veteran did not 
feel that there had been any significant change in his 
hearing.  He denied tinnitus, dizziness and ear surgery.  A 
hearing evaluation indicated thresholds to be essentially 
unchanged since his previous audiogram.  Right ear thresholds 
were essentially within normal limits and left ear thresholds 
indicated a moderate high frequency sensorineural hearing 
loss, which appeared consistent with noise exposure.  Speech 
recognition thresholds were obtained at 10 decibels 
bilaterally.  Speech discrimination was 100 percent in the 
right ear and 92 percent in the left ear.  

A June 2003 VA audiology examination revealed that pure tone 
decibel thresholds were as follows:




HERTZ



1000
2000
3000
4000
AVG.
LEFT
10
15
30
55
28

The veteran's speech discrimination score on the Maryland CNC 
was 96 percent in the left ear.  The examiner noted that the 
veteran's right ear had hearing within normal limits.   The 
examiner found that the veteran had mild sensorineural 
hearing loss in the left ear at 4000 hertz consistent with 
hearing loss at discharge as reported on VA Form 21-2507 
(Compensation and pension exam request form).  The examiner 
noted there was no tinnitus.

In a July 2003 rating decision, the RO granted service 
connection and a noncompensable rating for asymmetric left 
ear hearing loss.  The veteran appealed for a higher initial 
rating.

In the December 2003 statement of the case the RO provided 
the veteran with the reason and basis for the rating 
decision, explaining that the private medical records could 
not be used to evaluate his hearing loss since precise values 
were not provided and that only the VA examination in June 
2003 yielded useable audiometric readings.

A February 2004 audiological report by S.M., an audiologist 
from Alamance ENT, indicated that the veteran had bilateral 
asymmetric high frequency sensorineural hearing loss, worse 
in the left ear.  Also noted was a 10 decibel decrease in the 
right ear at 4000-8000Hz.  The veteran's word recognition 
score was reported to be 96% in the left ear.    

In a letter received in February 2004, the veteran stated 
that the two audiograms he previously provided did provide 
precise values even though the statement of the case says 
they do not.  He stated that while in the National Guard 
during a March 2001 physical, the examiner medically profiled 
him, making him not medically qualified for inactive and 
active duty.  He stated that he was confused why the VA did 
not consider his condition worth any compensation.  The 
veteran contended that he should not be expected to pay 
medical bills out of his pocket for a military connected 
illness.  He asserted that the audiograms provided could be 
used to evaluate his hearing loss since precise values were 
provided.  

In a February 2004 supplemental statement of the case, the RO 
reviewed the additional information submitted by the veteran 
and explained that even if the private audiograms were 
accurate reflections of his hearing loss, they did not 
provide the exact information specifically required under VA 
regulations for evaluating hearing loss disabilities.  
Therefore, the private audiograms were not "precise" for VA 
purposes and only the June 2003 VA examination results could 
be considered in evaluating the veteran's degree of hearing 
loss.

Analysis

The veteran has appealed the RO decision assigning an initial 
0 percent evaluation for left ear asymmetric hearing loss.  
Since this appeal arises from the initial grant of service 
connection, it must be determined whether the case warrants 
the assignment of separate ratings for the disability for 
separate periods of time, based on the facts found, a 
practice known as "staged" ratings.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

Disability evaluations are based upon the average impairment 
of earning capacity as  set forth in the VA's Schedule for 
Rating Disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4 (2004).   Disability evaluations for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lindemann v. 
Principi, 3 Vet. App. 345, 349 (1992).

Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests (Maryland CNC), together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 Hertz.  To evaluate the degree of disability from  
hearing loss, the rating schedule establishes eleven auditory 
acuity levels ranging from Level I for essentially normal 
acuity, through Level XI for profound deafness.  38 C.F.R. § 
4.85 (2004).

In situations where service connection has been granted for 
impaired hearing involving only one ear, and the appellant 
does not have total deafness in both ears, the hearing acuity 
of the nonservice-connected ear is considered to be normal 
(numeric designation I).  38 U.S.C.A. § 1160(a) (West 2002); 
38 C.F.R. § 4.85(f) (2004).  In such situations, a maximum 10 
percent evaluation is assignable where hearing in the 
service-connected ear is given a numeric designation of X or 
XI.   38 C.F.R. §§ 4.14, 4.85, Part 4, Diagnostic Codes 6100 
(2004).

An examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  38 C.F.R. § 4.85(a) (2004).  As a 
threshold matter, the Board notes that the private hearing 
impairment examinations do not specify whether they follow 
these criteria in the conduct of their examinations.  
Accordingly, the private audiology examinations are not valid 
for rating purposes, and the Board will review the disability 
rating based upon the June 2003 VA audiology examination.





Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.

% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VIA*
Numeric designation of hearing impairment based only on 
puretone threshold average
Puretone Threshold Average
0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§4.85 and 4.86. 



Table VII
Percentage evaluation for hearing impairment
(Diagnostic Code 6100)

Poorer Ear
Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

The June 2003 VA audiology report reflects that the average 
puretone threshold for the veteran's service-connected left 
ear was 28 decibels and speech recognition was 96 percent.  
Applying these results to Table VI of the Rating Schedule, 
the numeric designation is I for the service connected left 
ear.  38 C.F.R. § 4.85, Table VI (2004).   As per the 
regulations, if impaired hearing is service-connected in only 
one ear, in order to determine the percentage evaluation, 
from Table VII, the non-service-connected ear will be 
assigned a numeric designation of I.   See 38 C.F.R. § 
4.85(f) (2004).  When the formula in Table VII for 
determining the disability evaluation is applied to these 
numeric designations, the result is a 0 percent rating for 
the left ear hearing loss.  

The veteran's statements regarding the severity of his 
disabilities are deemed competent with regard to the 
description of symptoms.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  However, these statements must be considered 
with the clinical evidence in conjunction with the 
appropriate rating criteria.

The Board is sympathetic to the veteran's assertion that his 
level of hearing loss is more disabling and should be 
provided a compensable rating.  However, the degree of 
disability assigned for the veteran's left ear hearing loss, 
currently as 0 percent disabling, is considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1 (2004).  
Also, as previously discussed, disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann, supra.  
Here, such mechanical application of the rating schedule 
results in no more than a 0 percent evaluation under the 
criteria of Diagnostic Code 6100.  See 38 C.F.R. § 4.85 
(2004).  Consequently, an initial higher rating for the 
veteran's left ear hearing loss may not be granted.

The preponderance of the evidence is against the grant of a 
compensable rating for asymmetric left ear hearing loss at 
any time since the effective date of the grant of service 
connection.  Thus, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A higher initial evaluation in excess of 0 percent for 
asymmetric left ear hearing loss is denied.



	                        
____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


